ON MOTION TO WITHHOLD THE ISSUANCE OF THE MANDATE
PER CURIAM.
Appellee, State of Florida, has moved that we withhold issuance of the mandate in this case. The State reasons that because Isaac v. State, 911 So.2d 813 (Fla. 1st DCA 2005), is now pending briefing in the Supreme Court, State v. Isaac, 4 So.3d 677 (Fla.2009), we should warehouse this, and other cases, until the Supreme Court decides the controlling issue in Isaac, which is, of course, whether Florida will retroactively apply the rule in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). Fully understanding the State’s position, we nonetheless deny the motion. Because harmless error analysis is mandated by the Supreme Court’s decision in Galindez v. State 955 So.2d 517 (Fla.2007), we deem it more efficient to remand for such analysis as we did in the opinion in this case. No matter what the outcome in Isaac, the possibility exists that harmless error analysis will dispose of this and other cases pursuant to the reasoning in Galindez.
DENIED.
BARFIELD, KAHN and VAN NORTWICK, JJ., concur.